Exhibit 10.1

 


 


PURCHASE AGREEMENT AMENDMENT
 
among
 
ADIT RESOURCES CORP.
 
and
 
AMERICAN COPPER MINING S.A. DE C.V.
 
and
 
YAMANA MEXICO HOLDINGS B.V.
 


 
Effective as of August  22, 2012
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
PURCHASE AGREEMENT AMENDMENT
 
THIS AMENDMENT AGREEMENT is made effective as of the 22nd day of August, 2012.
 
A M O N G:
 
ADIT RESOURCES CORP., a corporation existing under the laws of the State of
Nevada
 
(the “Seller”)
 
-and-
 
AMERICAN COPPER MINING S.A. DE C.V. a corporation existing under the laws of
Mexico
 
(the “Company”)
 
-and-
 
YAMANA MEXICO HOLDINGS B.V., a private company with limited liability existing
under the laws of the Netherlands
 
(the “Buyer”)
 


 
WHEREAS the Seller, the Company and the Buyer, on April 4, 2012 signed a
Purchase Agreement (the “ACM Purchase Agreement”) for the entire issued and
outstanding shares of capital stock of the Company that consists of Series A
Common Shares and Series B Common Shares.
 
WHEREAS the Seller requested and the Buyer accepted, with the consent of the
Company, to clarify and amend certain terms defined in Article 1 of the ACM
Purchase Agreement as well as to modify Article  2.3 (a) and (c) of the ACM
Purchase Agreement.
 
NOW THEREFORE in consideration of the foregoing, the representations,
warranties, covenants and agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 1
DEFINITIONS
 


The Parties hereby amend the following two definitions contained in Article 1.1
of the ACM Purchase Agreement, which shall have the following meanings:


 
“Closing” means the sale to and the purchase by the Buyer of the Shares,
provided that if the Buyer does not make the Second Cash Payment and elects to
exercise the Termination Option, it shall be deemed that no sale of the Shares
took place and the Parties shall proceed as per Article 2.3 (c), (d) and (e)
below;
 
“Closing Date” means April 4, 2012, provided that if the Buyer does not make the
Second Cash Payment and elects to exercise the Termination Option, it shall be
deemed that no sale of the Shares took place and the Parties shall proceed as
per Article 2.3 (c), (d,) and (e) below.
 


 
ARTICLE 2
PURCHASE AND SALE AND PAYMENTS
 


The Parties hereby amend Article 2.3 (a) and (c) of the ACM Purchase Agreement
to read as follows:
 
2.3       First Year Anniversary Date.
 
(a)        At any time on or before the First Year Anniversary Date, the Buyer
shall give written notice (the “Second Cash Payment Notice”) to the Seller of
the Buyer’s election to pay (or not pay) the Second Cash Payment.  If the Buyer
elects to pay the Second Cash Payment, the notice shall set forth the “Second
Cash Payment Closing Date” which shall be no later than the First Year
Anniversary Date.  The Buyer may alternatively elect to terminate this Agreement
(the “Termination Option”) as hereinafter provided and if the Buyer Shall
exercise the Termination Option it shall be deemed that no sales of the Shares
took place;
 
(b)……
 
 (c)       If the Buyer has elected to exercise the Termination Option, then on
the termination date set forth in the Second Cash Payment Notice (which shall be
within 10 Business Days of the First Anniversary Date) (the “Termination Closing
Date”) it shall be deemed that no sale of the Shares took place and the Buyer
shall deliver to the Seller a certificate stating:
 
(i)……
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
GENERAL PROVISIONS
 


3.1 Full Force and Effect. The ACM Purchase Agreement shall remain in full
effect, valid and in force, as modified by this amendment agreement.
 
3.2 Governing Law.  This amendment agreement shall be governed by, and construed
in accordance with, the Laws of the State of Nevada.  Save as otherwise
expressly provided herein, all Legal Proceedings arising out of or relating to
this amendment agreement shall be heard and determined exclusively in the
federal or state courts located in Washoe County, Nevada, and the Parties hereby
irrevocably and unconditionally submit and attorn to the exclusive jurisdiction
of such courts for any Legal Proceedings, suits, or proceedings arising out of
or relating to this amendment agreement (and the Parties each agree not to
commence any Legal Proceeding relating thereto except in such courts) and
further agree that service of any process, summons, notice or document to its
address set forth above in accordance with the laws of the State of Nevada shall
be effective service of process of any Legal Proceeding, suit or proceeding
brought against it in any such court.  The Parties each hereby irrevocably and
unconditionally waive any objection to personal jurisdiction of or the laying of
venue of any Legal Proceeding arising out of this amendment agreement in such
courts as aforesaid and hereby further irrevocably and unconditionally waive and
agree not to plead or claim in any such court that any such Legal Proceeding
brought in any such court has been brought in an inconvenient forum or that such
court lacks personal jurisdiction over the Party.  The Parties each waive any
rights they may have to a jury trial.  Based on the foregoing, each of the
Parties irrevocably waives any rights they may have to invoke another
jurisdiction, whether as a result of its present or future domicile or for any
other reason whatsoever.
 
3.3 Counterparts.  This amendment agreement may be executed in one or more
counterparts, and by the different Parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this amendment agreement by telecopier or
electronic format shall be effective as of the date first above noted as
delivery of a manually executed counterpart of this amendment agreement.
 
3.4 No Presumption.  This amendment agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting or causing any instrument to be drafted.
 
3.5 Language.  The Parties have expressly required that this amendment agreement
and all documents and notices relating hereto be drafted in English.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this amendment
agreement to be executed in counterparts and to be effective all as of the date
first above noted.
 
 

 
ADIT RESOURCES CORP.
                   
Per:
/s/ Robert Wheatley
     
Name: Robert Wheatley
     
Title: President
         


 

 
AMERICAN COPPER MINING S.A. DE C.V.
                   
Per:
/s/ Rodrigo Sanchez Mejorada
     
Name: Rodrigo Sanchez Mejorada
     
Title: Legal Representative
         

 
 

 
YAMANA MEXICO HOLDINGS B.V.
                   
Per:
/s/ Mextrust B.V.
     
Name: Mextrust B.V.
     
Title:    Director
         

 

               
Per:
/s/ Charles B. Main
     
Name: Charles B. Main
     
Title:    Director
         


 5

--------------------------------------------------------------------------------